Title: To George Washington from Captain William Palfrey, 3 December 1775
From: Palfrey, William
To: Washington, George



Sir
Salem [Mass.] 3d Decr 1775

I wrote this Morning to acquaint you of the Capture of the Ship from Glasgow, since which we have been busily employ’d in getting her Cargo into small Craft, in order to get her off the Ground where she stuck in coming in, & hope to be able to hawl her to the Wharf to-morrow morning—This afternoon I have been procuring a number of Horses to carry the Baggage Waggons & Gun Carriages to Cambridge, & intend to begin upon that Business to-morrow Morning. Your Excellcy may be assur’d I shall lose no time in sending forward the Stores as fast as possible. I hope General Lee will not be uneasy at my long stay.

The Agents have so much on their hands that is impossible for them to go through the Business without some assistance & I beg Sir you would be so obliging as to mention the matter to Genl Lee & let me know his mind.
Capn Bartlett requests the favor of your Excy to send him a supply of Cash, about 5 or 600£ to be accounted for by him as he has all the Waggons & other Charges to pay & has expended upwards of two hundred Pounds of his own Mony. you’ll please to send him this by the earliest opportunity.
As the Minute Companies of this & the Neighbouring Towns, are on duty at Cape Ann I have applied to the Commanding Officer of the Independent Company here who has been so kind as to let me have a file of men to escort the Prisoners to Cambridge & they will sett off in the morning.
